DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the longer rib body with two longer telescopic ribs, respectively located on two ends thereof (claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Specification
The disclosure is objected to because of the following informalities:
Page 6, paragraph 39, “retracted to a cavity” should be changed to --retracted into a cavity--.
 Page 6, paragraph 41, “retracted to a cavity” should be changed to --retracted into a cavity--.
Appropriate correction is required.

Claim Objections
Claims 2, 4 and 7 are objected to because of the following informalities:  
Claim 2, lines 4, “retracted to a cavity” should be changed to --retracted into a cavity--.
Claim 4, lines 3-4, “retracted to a cavity” should be changed to --retracted into a cavity--.
Claim 7, line 3, “a cavity on one end” should be changed to --a cavity of one end--.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the longer rib or/and the shorter rib is able to be superimposed” in line 3.  Due to the wording of the claim limitation, it is not clear what element(s) the longer rib and/or shorter rib is “able to be superimposed” relative to.  Additionally, it does not appear that the longer rib or the shorter rib are actually superimposed over any elements.  Clarification is required. 
Claim 1 recites “the longer rib or/and the shorter rib is able to be superimposed and is 5retractable along a length direction; a locking mechanism is disposed on the longer rib or/and the shorter rib; and when the rib assembly needs to be extended completely, the longer rib or/and the shorter rib are locked by the locking mechanism” in lines 3-6.  The use of the term “or/and” several times makes the claim indefinite.  It is unclear if the locking mechanism has to be located on the same rib as whichever rib is retractable along its length.  If the locking mechanism can be located on a different rib, then how does it lock the retractable rib? For instance, if only the longer rib is retractable (“the longer rib or/and the shorter rib is able to be superimposed and is or/and the shorter rib”), how does the locking mechanism on the shorter rib then lock the longer rib in the extended position?  Clarification is required.
Claim 2 recites “the shorter telescopic rib is able to be completely or partially superimposed and retracted to a cavity of the shorter rib body” in lines 3-4.  It is not understood how the shorter telescopic rib can be superimposed if it’s retracted into a cavity of the shorter rib body.  If it’s retracted into a cavity it seems it would not be “placed or laid over” any object.  Clarification is required.
Claim 3 recites “the longer rib is able to be superimposed” in lines 2-3.  Due to the wording of the claim limitation, it is not clear what element(s) the longer rib is “able to be superimposed” relative to.  Additionally, it does not appear that the longer rib is actually superimposed over any elements.  Clarification is required. 
Claim 4 recites “the longer telescopic rib is able to be completely or partially superimposed and retracted to a cavity of the longer rib body” in lines 3-4.  It is not understood how the longer telescopic rib can be superimposed if it’s retracted into a cavity of the longer rib body.  If it’s retracted into a cavity it seems it would not be “placed or laid over” any object.  Clarification is required.
Claim 6 recites “an inner locking hole is provided on one end of the shorter telescopic rib or/and the longer telescopic rib, an outer locking hole is provided on one end of the shorter rib body or/and 14File: 106813usf the longer rib body, and the inner locking hole and the outer locking hole are locked by a lockpin” in lines 3-6.  The use of the term “or/and” several times makes the claim indefinite.  It is unclear if the inner and outer locking 

Claim Interpretation
It is noted that claim 7 has been interpreted as the inner spring hole and the outer spring hole being located on whichever rib(s) has/have the spring button piece provided thereon (between the shorter rib and the longer rib), due to the use of “correspondingly” which serves to clarify in this claim. For example, if the spring button piece is provided in a cavity of the shorter telescopic rib, then the inner spring button hole is presumed to be provided on the shorter telescopic rib and the outer spring button hole is presumed to be provided on the shorter rib body. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 17/135,914 (reference application). Although the claims at issue are not identical, they they both claim a rib assembly capable of being telescopically packed for an outdoor umbrella, comprising a longer rib and a shorter rib, each of which can be retractable along a length direction and locked by a locking mechanism, and each of which is comprised of a rib body and a telescopic rib.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-7, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schnetzer (EP-2,614,746 A1).
Claim 1: Schnetzer discloses a rib assembly capable of being telescopically packed for an outdoor umbrella, the rib assembly comprising a longer rib (20) and a shorter rib (30), wherein when the rib assembly needs to be disassembled for packing, the longer rib or/and the shorter rib is able to be superimposed and is 5retractable along a length direction (“The embodiments described in detail below each show a basic framework for a screen, in particular sunshade, which is variously telescopically adjustable in order to achieve the smallest possible pack size in a collapsed state”; English translation of specification); a locking mechanism (41) is disposed on the longer 
	Claim 2: Schnetzer discloses the shorter rib as comprising a shorter rib body (32) and a shorter 10telescopic rib (31), and the shorter telescopic rib is able to be completely or partially superimposed and retracted to a cavity of the shorter rib body (“The support rod 30 may, as in Fig. 3a is shown, formed in two parts and having an inner rod member 31 and an outer rod member 32. The rod elements 31, 32 are telescopically slidable into each other, wherein preferably the inner rod member 31 slides within the outer rod member 32”; English translation of the specification).
	Claim 4: Schnetzer discloses the longer rib as comprising a longer rib body (21) and a longer telescopic rib (22, 23), and the longer telescopic rib is able to be completely or partially superimposed and retracted to a cavity of the longer rib body (“The outer support member 22 is thus guided within the inner support member 21 slidably”; English translation of specification).
	Claim 5: Schnetzer discloses the locking mechanism as including any one of a lockpin locking mechanism, a spring button locking mechanism, a screwed locking mechanism or a handle rubbed locking mechanism (locking mechanism could be considered either a lockpin locking mechanism or a spring button locking mechanism).

	Claim 7: Schnetzer discloses the locking mechanism as being configured as a spring button locking 5mechanism, a spring button piece (41) is provided in a cavity on one end of the shorter telescopic rib or/and the longer telescopic rib, the shorter telescopic rib or/and the longer telescopic rib are correspondingly provided with an inner spring button hole (42), the shorter rib body or/and the longer rib body are correspondingly provided with an outer spring button hole (42), and a convex portion of the spring button piece is matched with the inner spring button hole and the outer spring button 10hole and implements locking or unlocking (“a pressure bolt lock is provided which has a pressure pin 41. The pressure pin 41 is arranged spring-biased in the lower mast element 11. In particular, it is provided that the pressure pin 41 engages through a pressure pin opening 42 of the lower mast element 11. The pressure pin 41 is fixedly connected to a substantially V-shaped spring which extends transversely through the profile tube 40 of the lower mast element 11 and is supported on an opposite inner wall of the profile tube 40. In the locked state, the pressure pin 41 additionally passes through a pressure pin opening 42 of the upper mast element 12. The pressure pin 41 
	Claim 10: Schnetzer discloses an outdoor umbrella having a rib assembly capable of being telescopically packed, the outdoor umbrella comprising the rib assembly as claimed in claim 1 (as discussed above), and the outdoor umbrella being a side umbrella or a central pole umbrella (central pole umbrella with central pole 10 as seen in the figures).

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tung (US-2003/0070700 A1).
	Claim 1: Tung discloses a rib assembly capable of being telescopically packed for an outdoor umbrella, the rib assembly comprising a longer rib (41, 42) and a shorter rib (20), wherein when the rib assembly needs to be disassembled for packing, the longer rib or/and the shorter rib is able to be superimposed and is 5retractable along a length direction (the longer rib is retractable as evidenced by FIGS. 5 and 8, abstract); a locking mechanism (422, 423) is disposed on the longer rib or/and the shorter rib (longer rib); and when the rib assembly needs to be extended completely, the longer rib or/and the shorter rib are locked by the locking mechanism (longer rib is locked by locking mechanism; abstract).	Claim 3: Tung discloses the shorter rib as being configured as a single-rod structure (as seen in the figures), and the longer rib is able to be superimposed and retracted along the length direction (abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schnetzer (EP-2,614,746 A1) as applied to claim 4 above, and further in view of Tung (US-2003/0070700 A1).
	Schnetzer is discussed above and teaches the longer rib body as being hinged to an upper umbrella tray (13, 14) as opposed to the longer telescopic rib being hinged to the upper umbrella tray.  Tung teaches a rib assembly capable of being telescopically packed for an outdoor umbrella, the rib assembly comprising a longer rib (41, 42) and a shorter rib (20), wherein when the rib assembly needs to be disassembled for packing, the longer rib or/and the shorter rib is able to be superimposed and is 5retractable along a length direction (the longer rib is retractable as evidenced by FIGS. 5 and 8, abstract); a locking mechanism (422, 423) is disposed on the longer rib or/and the shorter rib (longer rib); and when the rib assembly needs to be extended completely, the longer rib or/and the shorter rib are locked by the locking mechanism (longer rib is locked by locking mechanism; abstract), wherein the longer telescopic rib (42) comprises one end hinged to an upper umbrella tray (11; paragraph 41), and the other end docked with the longer rib body (41).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schnetzer to include a longer .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schnetzer (EP-2,614,746 A1)  as applied to claim 4 above, and further in view of Baker (US-2,935,074).
Schnetzer is discussed above and teaches the longer rib as comprising three parts, one longer rib body (21) and two longer telescopic ribs (22, 23), but lacks the two longer telescopic ribs as being located on two ends of the longer rib body.  Baker teaches a structure comprising a plurality of ribs (24, 26, 28, 30), wherein each rib comprises a rib body (60) and two telescopic rib (56, 58), which are located on two ends of the rib body (as seen in FIG. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schnetzer to include longer ribs constructed like those taught in Baker, as an alternative to having the longer rib body hinged to the umbrella tray that would function in the exact same manner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on (571)272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636